I dissent from the view of the majority of this court.
The Court of Common Pleas granted an injunction, restraining all picketing, bannering and boycotting of *Page 357 
plaintiff's restaurant. On hearing de novo, the Court of Appeals permitted picketing and bannering, which judgment is here for review. The record discloses that picketing was not accompanied by violence following the judgment of that court. It is the judgment of the Court of Appeals which is here for review, and that judgment did not permit picketing accompanied by violence.
Peaceful picketing, by carrying placards, signs, distribution of literature, or by oral speech, is not, in and of itself, unlawful. It is a lawful right emanating from and protected by the constitutional provision governing the exercise of free speech.
The judgment of the Court of Appeals should be affirmed.